Case 6:19-cr-00240-WWB-GJK Document 65 Filed 12/01/20 Page 1 of 5 PageID 207




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   UNITED STATES OF AMERICA

                 v.                          Case No. 6:19-cr-240-Orl-78GJK
                                                         (Forfeiture)

   JEFFREY ARONOFSKY

                      UNITED STATES= MOTION FOR ENTRY OF
                       PRELIMINARY ORDER OF FORFEITURE

          The United States respectfully moves this Court, pursuant to Federal Rule

   of Criminal Procedure 32.2(b)(2) and 18 U.S.C. § 2428, to enter a Preliminary

   Order of Forfeiture in the above-captioned case, which, upon entry, shall become

   a final order of forfeiture as to the defendant for the iPhone 11 Red, IMEI

   353983100983303. In support of its motion, the United States submits the

   following memorandum of law.

                               MEMORANDUM OF LAW

   I.     Statement of Facts

        1.     On November 13, 2019, a one count Indictment was returned. Doc.

   12. Count One charged the defendant with enticement of a minor to engage in

   sexual activity, in violation of 18 U.S.C. ' 2422(b). As a result of the offense

   charged in Count One of the Indictment, the United States sought forfeiture of the

   defendant’s interest in any property, real or personal, that was used or intended

   to be used to commit or to facilitate the commission of the offense. Id. at 2.
Case 6:19-cr-00240-WWB-GJK Document 65 Filed 12/01/20 Page 2 of 5 PageID 208




          2.     On June 26, 2020, the United States and the defendant entered

   into a plea agreement. Doc. 51. In paragraph 10 of his plea agreement,

   entitled “Forfeiture of Assets,” the defendant agreed that the cellphone described

   above was used in the commission of the offense charged in Count One. Id. at

   9.

          3.     On August 4, 2020, the defendant pled guilty to Count One of the

   Indictment and the Court accepted the plea of guilty and adjudicated the

   defendant guilty as to Count One. Doc. 59. The defendant is scheduled to be

   sentenced on December 15, 2020. Doc. 47.

   II.    Applicable Law

          The Court’s authority to order forfeiture of property for violations of 18

   U.S.C. ' 2422(b) is founded upon 18 U.S.C. ' 2428. Section 2428 provides for

   the forfeiture of any property, real or personal, that was used or intended to be

   used to commit or to facilitate the commission of such violation. Rule 32.2(b)(1)

   requires that if the United States seeks the forfeiture of specific property, the

   Court must determine whether the United States has established the requisite

   nexus between the property and the offense. In so doing, the Court makes both

   a factual determination regarding the sufficiency of the nexus between the

   offense and the property sought for forfeiture, and a legal finding as to what

   property is subject to forfeiture.



                                             2
Case 6:19-cr-00240-WWB-GJK Document 65 Filed 12/01/20 Page 3 of 5 PageID 209




          The defendant admitted in his Plea Agreement that from on or about

   October 17, 2019, through on or about October 25, 2019, in the Middle District of

   Florida, and elsewhere, the defendant, using a facility and means of interstate

   commerce, that is, the Internet and a cell phone, did knowingly attempt to

   persuade, induce, entice, and coerce an individual who had not attained the age

   of 18 years, to engage in sexual activity for which any person could be charged

   with a criminal offense, specifically sexual battery, in violation of Florida Statute

   Section 794.011(2)(a). Factual Basis at 23-24.

          Specifically, the defendant admitted that for several days in October 2019,

   he had been speaking to an undercover agent he believed to be named Steve

   about his (i.e. Steve’s) eight-year-old son, and that the defendant had traveled to

   a prearranged meeting place in Lake Mary, FL in order to have sexual relations

   with the Steve’s son. Id. at 32. A search of the defendant's vehicle following

   his arrest revealed a red iPhone, IMEI no. 353983100983303, which he used to

   communicate with the undercover agent about having sexual relations with the

   undercover agent’s notional son. Id.

          If the Court finds that the United States has established the requisite

   nexus between the property sought for forfeiture and the violation charged in

   Count One of the Indictment, then it is appropriate for the Court to enter a

   Preliminary Order of Forfeiture, forfeiting to the United States all right, title, and




                                              3
Case 6:19-cr-00240-WWB-GJK Document 65 Filed 12/01/20 Page 4 of 5 PageID 210




   interest in the cellphone in accordance with 18 U.S.C. § 2428 and Rule

   32.2(b)(2).

   III.   Conclusion

          WHEREFORE, the United States respectfully requests that this Court

   enter a Preliminary Order of Forfeiture, pursuant to 18 U.S.C. § 2428, and Fed.

   R. Crim. P. 32.2(b)(2), forfeiting to the United States all right, title, and interest in

   the subject cellphone.

          Upon issuance of the Preliminary Order of Forfeiture, the United States

   will provide written notice to all third parties known to have an alleged legal

   interest in the property and will publish notice on the Internet at ww.forfeiture.gov

   of its intent to forfeit the property. Determining whether a third party has any

   interest in the property must be deferred until a third party files a claim in an

   ancillary proceeding under Rule 32.2(c).

          As required by Federal Rule of Criminal Procedure 32.2(b)(4)(B), the

   United States requests that the Court include the forfeiture when orally

   pronouncing the sentence and in the judgment. See also United States v.

   Kennedy, 201 F.3d 1324, 1326 (11th Cir. 2000).

          The United States further requests that the Court retain jurisdiction to

   address any third party claim that may be asserted in these proceedings, and to




                                               4
Case 6:19-cr-00240-WWB-GJK Document 65 Filed 12/01/20 Page 5 of 5 PageID 211




   enter any further order necessary for the forfeiture and disposition of such

   property.


                                     Respectfully submitted,

                                     MARIA CHAPA LOPEZ
                                     United States Attorney


                              By:    s/Nicole M. Andrejko
                                     NICOLE M. ANDREJKO
                                     Assistant United States Attorney
                                     Florida Bar Number 0820601
                                     400 W. Washington Street, Suite 3100
                                     Orlando, Florida 32801
                                     (407) 648-7500 – telephone
                                     (407) 648-7643 – facsimile
                                     E-mail: nicole.andrejko@.usdoj.gov

                             CERTIFICATE OF SERVICE

          I hereby certify that on December 1, 2020, I electronically filed the
   foregoing with the Clerk of the Court by using the CM/ECF system which will
   send a notice of electronic filing to the following:

   Aaron Matthew Cohen, Esquire
   R. Michael Hursey, Esquire

                              By:    s/Nicole M. Andrejko
                                     NICOLE M. ANDREJKO
                                     Assistant United States Attorney




                                            5
